DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was filed on the mailing date of the application on 06/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Publication 2020/0301641 A1 in view of Han et al., US Publication 2018/0011676 A1.

With regards to Claims 1 and 7, Park discloses: A display device (Title and Abstract) and A non-transitory computer-readable storage medium storing a control program configured to be read by a computer (Paragraph [0083 – 0084]) comprising: 
a display section (FIG 4, 400) including a first display area (410 – first display surface) and a second display area (420 – second display surface); 
a folding support part (FIG 6, 690 – hinge shaft) configured to cause the display section to switch between a folded position (FIG 4, shows folded display) and an unfolded position (FIG 4, shows unfolded display), with the first display area (410) and the second display area (420) facing in opposite directions in the folded position (FIG 4 and Paragraph [0106]), and the first display area (410) and the second display area (420) facing in the same direction in the unfolded position (FIG 4 and Paragraph [0106]); 
a display controller (FIG 1, 120 - Processor) that controls the display section (Paragraph [0042]) so that 
when the display section (400) is in the unfolded position (FIG 9), the display section displays a first object (910) in the first display area (410) and 
when the display section is in the folded position (FIG 12), the display section displays (400) the first object (910) and the second object (920) in the first display area (410; see Paragraph [0226]), and 
a position of the second object (920) with respect to the first object (910) in the folded34SE-US205321A position (FIG 12) is different from a position of the second object (920) with respect to the first object (910) in the unfolded position (see FIGS 9 & 12, which clearly shows this feature).  
Park fails to explicitly disclose: when the display section is in the folded position, the display section displays the first object and the second object in the first display area 
Han discloses: when the display section (FIG 7B) is in the folded position (FIG 7B, c), the display section displays the first object (751) and the second object (711) in the first display area (FIG 7B, shows this feature)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of when the display section is in the folded position, the display section displays the first object and the second object in the first display area in Park’s invention as taught by Han’s invention.
The motivation for doing this would have been so that a screen displayed on the plurality of displays may be reconfigured based on a state change of the plurality of displays or attributes of the additional information (Han’s invention Paragraph [0010]). 

With regards to Claims 2 and 8, Park discloses: wherein when the display section (FIG 12, 400) is in the folded position (FIG 12), the display controller (FIG 1, 120) causes the display section to display the first object (FIG 12, 910) and the second object (920) along a first direction (vertical – where the first object is on top and the second object is under the first object), and 
when the display section (FIG 9, 400) is in the unfolded position (FIG 9, shows this feature), the display controller causes the display section to display the first object (910) and the second object (920) along a second direction (horizontal – where the first object is horizontally adjacent to the second object), and the first direction (vertical) is perpendicular to the second direction (horizontal).  
Han also discloses: Park discloses: wherein when the display section (FIG 7B, c) is in the folded position (FIG 7B, c), the display controller (FIG 1, 120) causes the display section to display the first object (FIG 7B, 751) and the second object (711) along a first direction (vertical – where the first object is on top and the second object is under the first object), and 
when the display section (FIG 7B, b) is in the unfolded position (FIG B, b), the display controller (FIG 1, 120) causes the display section to display the first object (750) and the second object (710) along a second direction (horizontal – where the first object is horizontally adjacent to the second object), and the first direction (vertical) is perpendicular to the second direction (horizontal).  

With regards to Claims 3 and 9, Park discloses: wherein the first direction (vertical) extends along a longitudinal direction of the first object (FIG 12, clearly shows this 
Han also discloses: wherein the first direction (vertical) extends along a longitudinal direction of the first object (FIG 7B, c - clearly shows this feature), and the second direction (horizontal) extends along a short direction of the first object (FIG 7B, b - clearly shows this feature).  

With regards to Claims 4 and 10, Han discloses: wherein the display controller (FIG 1, 120) controls the display section (FIG 7B) so that a number of the first object (750) displayed when the display section is in the unfolded position is larger (FIG 7B, b – clearly shows 12 images when in the unfolded position) than a number35SE-US205321A of the first object (750) displayed when the display section is in the folded position (FIG 7B, c – clearly shows only 6 images when in the folded position).  

With regards to Claims 5 and 11, Park discloses: wherein when the display section transits from the folded position to the unfolded position (FIG 4, shows this feature), the display controller causes the display section to maintain a display orientation of the first object (FIGS 9 – 12, clearly shows this feature).  
Han also discloses: wherein when the display section transits from the folded position to the unfolded position (FIG 4B, shows this feature), the display controller causes the display section to maintain a display orientation of the first object (FIG 7B, a – c, clearly shows this feature).  

With regards to Claims 6 and 12, Park discloses: wherein when the display section transits from the folded position to the unfolded position (FIG 4, shows this feature) and further transits to the folded position (FIG 4, shows this feature), the display controller (FIG 1, 120) causes the display section (400) to display the first object in the first display area and not to display the second object in the first display area (FIG 10, the display can be folded and unfolded multiple times and it would be that the first object would be displayed on the first display area and the second display area would be deactivated, therefore it would not display the second object on the first display area).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625